DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear how the spa panel retention member projection comprises a cylindrical rib that extends from a base of the channel bracket since it mates with the channel bracket. A review of the specification appears to show the spa panel retention member has its own base (109) and channel (107) (see Applicant’s par. 47), and this is what the claim is attempting to describe. For the purpose of examination, it is being treated as the projection having a cylindrical rib extending from a base of the channel of the spa retention member and not the channel bracket in order to operate as intended and described in the specification. Clarification is required.
Regarding claim 12, the claim recites “a plurality of vertical supports” in line 1. This renders the claim indefinite because it appears to be a double inclusion of the feature since a plurality of vertical supports is already required in claim 1 from which claim 12 depends. Accordingly, it is unclear whether a second plurality of vertical supports is being claimed or if this intended to encompass the same plurality of vertical supports previously required by claim 1. Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 10 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,713,571 (hereinafter McLane) in view of US Patent 3,974,605 (hereinafter Beatty).
Regarding claim 1, McLane shows a structural support system for a spa (fig. 4) comprising a plurality of vertical supports (15), at least one of the plurality of vertical supports comprising a first portion and a second portion and a first side and a second side (note 

    PNG
    media_image1.png
    574
    824
    media_image1.png
    Greyscale

McLane fails to show the channel bracket comprising a shaped boss on a first side. Attention is turned to Beatty which shows a channel bracket (68) having a shaped boss (72) for coupling the channel bracket to openings (62) formed in a vertical support (58) for a pool structure (fig. 4). It would have been obvious to one having ordinary skill in the art before the 
Regarding claim 2, McLane shows the at least one spa panel retention member (57) comprises a channel, the channel having a base and two lateral projections (note annotated fig. below).

    PNG
    media_image2.png
    413
    613
    media_image2.png
    Greyscale

Regarding claim 3, McLane shows the two lateral projections of the at least one spa panel retention member comprise a first lateral projection and a second lateral projection, and wherein a first space for holding a spa panel is formed between the first lateral projection and the channel bracket, and wherein a second space for holding the spa panel is formed between the second lateral projection and the channel bracket (note annotated fig. below).

    PNG
    media_image3.png
    341
    405
    media_image3.png
    Greyscale

Regarding claim 4, McLane shows the projection to mate in the first groove of the channel bracket comprises a cylindrical rib extending from a base of a channel of the retention member (note annotated fig. below).

    PNG
    media_image4.png
    413
    609
    media_image4.png
    Greyscale

Regarding claims 10 – 11, the combination of McLane and Beatty shows a polygonal shape for the openings and boss but fails to show a hex cell or hexagonal shape. It would have been an obvious matter of design choice to a person of ordinary skill in the art to shape the openings and bosses as hexagonal because Applicant has not disclosed that shaping the openings and bosses as hexagonal provides an advantage, is used for a particular purpose, or .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6 – 9 are similarly objected to for depending from the claim containing allowable subject matter.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13 – 20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 3,974,605 to Beatty is directed to the state of the art as a teaching of a plurality of vertical supports (58) having a first vertical attachment member (42) to attach to a pool shell (26), a plurality of second vertical attachment members (68) having a top side that couples with the first vertical attachment member and a bottom side that attaches to the top of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754